DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a body composition parameter" in line 3.  Claim 1 previously recited “a body composition parameter” in line 1, it is unclear whether the limitation in line 3 is referring to the body composition parameter as previously recited or a separate body composition parameter. For examination purposes, the Examiner has interpreted "a body composition parameter" as "the body composition parameter".
Claims 2-8 are rejected due to their dependence on claim 1.
Claim 9 recites the limitation "a body composition parameter" in line 4.  Claim 9 previously recited “a body composition parameter” in lines 2-3, it is unclear whether the limitation in line 4 is referring to the body composition parameter as previously recited or a 
Claims 10-15 are rejected due to their dependence on claim 9.
Claim 16 recites the limitation "the wearer’s body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the wearer’s body” as “a wearer’s body”.
Claim 18 recites the limitation "the measured impedance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the measured impedance” as “a measured impedance”.
Claim 19 recites the limitation "the measured impedance" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted “the measured impedance” as “a measured impedance”.
Claim 20 recites the limitation "a body composition parameter" in line 5.  Claim 20 previously recited “a body composition parameter” in line 3, it is unclear whether the limitation in line 5 is referring to the body composition parameter as previously recited or a separate body composition parameter. For examination purposes, the Examiner has interpreted "a body composition parameter" as "the body composition parameter".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katra et al. (U.S. Pub. No. 2011/0245711).
Regarding claim 1, Katra discloses:
A method of providing an indication of a body composition parameter to a user (abstract and paragraph 0007), the method comprising: receiving a data value indicative of a body composition parameter (paragraph 0007-0008 disclose wherein the device measures the impedance of the body of the user); providing the data value to a first buffer, the first buffer storing data values received over a first given time period (paragraph 0152 discloses wherein the system computes the average and standard deviation of the impedance readings over an initial time period such that the system necessarily or inherently stores the data values in a buffer over a first time period); comparing the data value with a first tolerance range determined from data values stored in the first buffer over the first given time period (paragraph 0157 discloses wherein the impedance values are filtered based on a median value (compared with a tolerance range) during an initial period and the mean and standard deviation of a patient specific baseline is calculated from the filtered value); if the data value falls within the first tolerance range, providing the data value to a second buffer, the second buffer storing those data values provided from the first buffer over a second given time period longer than the first given time period (figure 7 and paragraph 0158-0159 discloses wherein the impedance parameter is monitored for an additional time period and wherein the impedance index or value is based on the initial and additional time period such that the second time period (the initial plus the additional) is longer than the first time period and paragraphs 0057, 0059 discloses wherein the device is in communication with a remote center or server 106 with data analysis and storage means (second buffer) for processing and analyzing the trend data and paragraph 0133 further discloses wherein the method steps can be performed by the measurement device and the remote server such that the remote center or server of the system necessarily or inherently stores the data values in a second buffer over a second time period); providing an indication of the body composition parameter to the user based on an average of the data values stored in the second buffer (paragraphs 0152, 0157, and 0159 disclose wherein the impedance parameter is computed based on the mean/average and/or standard deviation of the impedance readings or data).
	Regarding claim 2, Katra discloses the method of claim 1, and Katra further discloses:
wherein the body composition parameter comprises one of body impedance (paragraphs 0007, 0011, and 0017 discloses wherein the system output data includes the body impedance of the patient), percentage body fat or percentage muscle.
Regarding claim 3, Katra discloses the method of claim 1, and Katra further discloses:
further comprising means for comparing values of the indication of the body composition parameter with a fluctuation threshold and excluding values that exceed the fluctuation threshold from being provided to the user (paragraphs 0156-0159 disclose wherein the initial measurements are filtered prior to calculating the mean patient impedance value such that the system removes parameter values outside of a threshold or cutoff value prior to calculating the values output to the user).
Regarding claim 4, Katra discloses the method of claim 1, and Katra further discloses:
paragraph 0057 discloses wherein the device can wirelessly communicate or transmit data to a remote center). 
Regarding claim 6, Katra discloses the method of claim 1, and Katra further discloses:
wherein the data values are received from a device worn by the user (paragraphs 0057 and 0061 disclose wherein the device is worn by the user).
Regarding claim 7, Katra discloses the method of claim 1, and Katra further discloses:
further comprising obtaining a measure of impedance of the body of the user and deriving the body composition parameter from the measure of impedance (paragraphs 0007, 0008, 0011, 0014, 0015 and 0017 disclose wherein the output data related to various body composition parameters (impedance, hydration, etc.) are generated or derived from the impedance measurements).
Regarding claim 8, Katra discloses the method of claim 1, and Katra further discloses:
wherein the body composition parameter is derived using bio-impedance analysis (See at least abstract, paragraphs 0062, 0099-0100, 0138, and 0150).
Regarding claim 9, Katra discloses:
A device comprising a processor configured to perform a method of providing an indication of a body composition parameter to a user (abstract, paragraphs 0007 and 0057), the method comprising: receiving a data value indicative of a body composition parameter (paragraph 0007-0008 disclose wherein the device measures the impedance of the body of the user); providing the data value to a first buffer, the first buffer storing data values received over a first given time period (paragraph 0152 discloses wherein the system computes the average and standard deviation of the impedance readings over an initial time period such that the system necessarily or inherently stores the data values in a buffer over a first time period); comparing the data value with a first tolerance range determined from data values stored in the first buffer over the first given time period (paragraph 0157 discloses wherein the impedance values are filtered based on a median value (compared with a tolerance range) during an initial period and the mean and standard deviation of a patient specific baseline is calculated from the filtered value); if the data value falls within the first tolerance range, providing the data value to a second buffer, the second buffer storing those data values provided from the first buffer over a second given time period longer than the first given time period (figure 7 and paragraph 0158-0159 discloses wherein the impedance parameter is monitored for an additional time period and wherein the impedance index or value is based on the initial and additional time period such that the second time period (the initial plus the additional) is longer than the first time period and paragraphs 0057, 0059 discloses wherein the device is in communication with a remote center or server 106 with data analysis and storage means (second buffer) for processing and analyzing the trend data and paragraph 0133 further discloses wherein the method steps can be performed by the measurement device and the remote server such that the remote center or server of the system necessarily or inherently stores the data values in a second buffer over a second time period); providing an indication of the body composition parameter to the user based on an average of the data values stored in the second buffer (paragraphs 0152, 0157, and 0159 disclose wherein the impedance parameter is computed based on the mean/average and/or standard deviation of the impedance readings or data).
Regarding claim 10, Katra discloses the device of claim 9, and Katra further discloses:
paragraphs 0057 and 0061 disclose wherein the device is worn by the user and comprises the at least one processor).
Regarding claim 11, Katra discloses the device of claim 9, and Katra further discloses:
further comprising first, and second electrodes for making contact with the body of the user and by means of which the body composition parameter can be calculated (paragraph 0008 discloses wherein the device contains at least two electrodes for measuring the impedance of the patient).
Regarding claim 12, Katra discloses the device of claim 11, and Katra further discloses:
a current source to provide current to one of the first and second electrodes and a voltage measuring means for measuring a voltage drop across the first and second electrodes from which impedance is calculated to provide the data value (paragraphs 0074 and 0090 discloses wherein there are at least one current and one voltage electrode for measuring the voltage response for determining the impedance). 
Regarding claim 13, Katra discloses the device of claim 11, and Katra further discloses:
wherein the first electrode comprises a first pair of electrodes and the second electrode comprises a second pair of electrodes (Figure 2A and paragraph 00074 discloses wherein there four electrodes 112A, 112B, 112C, 112D, including two inside electrodes and two outside electrodes such that there is a first pair and a second pair of electrodes). 
Regarding claim 14, Katra discloses the device of claim 13, and Katra further discloses:
wherein the electrodes of the first pair are arranged either side-by-side or concentrically and the electrodes of the second pair are arranged either side-by-side or concentrically (Figure 2A shows wherein the four electrodes 112A, 112B, 112C, 112D are arranged side by side).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katra in view of Mirov (U.S. Pub. No. 2017/0049352).
Regarding claim 5, Katra discloses the method of claim 1, and Katra further discloses:
wherein the indication is provided to the user via a display (paragraphs 0021 and 0052 disclose wherein the data values can be output to a display). 
	Yet Katra does not disclose:
	wherein the indication is to a display worn by the user. 
	However, in the same field of impedance measurement devices, Mirov discloses:
wherein the indication is to a display worn by the user (paragraphs 0030 and 0041-0042 discloses wherein the output component is a display on a wearable device).  
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Katra to incorporate, wherein the indication is to a display worn by the user, as taught by Mirov, in order to allow for portable and convenient means for monitoring the impedance measurements. 
Regarding claim 15, Katra discloses the device of claim 13, yet Katra does not disclose:
wherein one of the electrodes is further configured to operate in a mode to control functions of the device other than calculation of the body composition parameter.
However, in the same field of impedance measuring systems, Mirov discloses:
wherein one of the electrodes is further configured to operate in a mode to control functions of the device other than calculation of the body composition parameter (Figure 5A-5D, 6A, and paragraphs 0100-0101 discloses wherein the first, second, and third 530a electrical contacts (electrodes) for measuring bio signals or impedance can also be used for other purposes including detecting the presence of a charging device and paragraph 0106 discloses wherein the electrical contacts could additionally be used to receive inputs from the wearer (act as a button press)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein one of the electrodes is further configured to operate in a mode to control functions of the device other than calculation of the body composition parameter, as taught by Mirov, in order to increase the number of features or utility of the device without having to increase the number of contact points or electrodes. 
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. No. 2016/0106333) in view of Mirov.
Regarding claim 16, Kang discloses:
A wearable device (abstract and figure 3A) comprising: a body parameter measurement circuit (paragraphs 0053-0054) comprising a first electrode (electrodes 122, 124) on a body side of the device arranged to electrically contact the wearer's body when the device is worn (See Figs. 1A-3B, paragraphs 0056 and 0061), a second electrode (electrodes 126 and 128) on an opposite side of the device arranged to be touched by the wearer so as to complete an electric circuit from the first electrode, through the wearer's body, to the second electrode (Figures 1A-3B, 11, 13 and paragraph 0067 discloses wherein the measurement is made by the device when the plurality of contacts come 122, 124, 126, and 128 come in contact with the subject so as to allow the impedance measurement based on the current and voltage passed from the electrodes); the device further comprising a display and a processor configured to perform a plurality of wearer-activity-related functions (paragraph 0021 discloses wherein the system includes an external device which contains a processor and a user interface for receiving and performing the commands, paragraph 0088 discloses wherein the external device contains a display for displaying the analysis results, and figure 3A shows wherein the system is configured as watch containing the biosignal complex sensor 100 and external watch device containing a display); 
Yet Kang does not disclose:
wherein the second electrode is arranged to operate in a first mode as an electrode of the measurement circuit and in a second mode as a touch input means to provide an input to the processor to control another function of the device.
However, in the same field of impedance measuring systems, Mirov discloses:
wherein the second electrode is arranged to operate in a first mode as an electrode of the measurement circuit and in a second mode as a touch input means to provide an input to the processor to control another function of the device (Figures 5A-5D, 6A, and paragraph 0106 discloses wherein the electrodes or electrical contacts detects biosignals and can additionally be used to receive input from the wearer (act as a button press)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein one of the electrodes is further configured to operate in a mode to control functions of the device other than calculation of the body composition parameter, as taught by Mirov, in order to increase the number of features or utility of the device without having to increase the number of contact points or electrodes. 
Regarding claim 17, Kang in view of Mirov discloses the device of claim 16, and Kang further discloses:
at least figures 1A, 1B, 2A, and 2B show wherein the outer pair of electrodes 122 and 124 are arranged side-by-side and wherein the inner pair of electrodes 126 and 128 are also arranged side-by-side).
Regarding claim 18, Kang in view of Mirov discloses the device of claim 16, and Kang further discloses:
wherein the measurement circuit is an impedance measurement analysis circuit arranged to determine a body composition parameter from the measured impedance (see paragraph 0067).
Regarding claim 19, Kang in view of Mirov discloses the device of claim 16, and Kang further discloses:
wherein the measurement circuit comprises a bio-impedance analysis circuit arranged to determine a body composition parameter from the measured impedance (see paragraph 0067).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Mirov, as applied to claim 16, and further in view of Katra.
Regarding claim 20, Kang in view of Mirov discloses the device of claim 16, and Kang further discloses:
a processor configured to perform a method of providing an indication of a body composition parameter to a user (paragraphs 0079 and 0086 disclose wherein the processor performs the analysis for determining the biosignal information and paragraph 0028 discloses wherein the biosignal information includes body composition), the method comprising: receiving a data value indicative of a body composition parameter (paragraph 0007 discloses wherein the system detects biosignal information and paragraph 0028 discloses wherein the biosignal information includes body composition).
Yet Kang does not disclose:
 providing the data value to a first buffer, the first buffer storing data values received over a first given time period; comparing the data value with a first tolerance range determined from data values stored in the first buffer over the first given time period; if the data value falls within the first tolerance range, providing the data value to a second buffer, the second buffer storing those data values provided from the first buffer over a second given time period longer than the first given time period; providing an indication of the body composition parameter to the user based on an average of the data values stored in the second buffer, wherein the measurement circuit provides the data value.
However, in the same field of impedance measuring systems, Katra discloses:
providing the data value to a first buffer, the first buffer storing data values received over a first given time period (paragraph 0152 discloses wherein the system computes the average and standard deviation of the impedance readings over an initial time period such that the system necessarily or inherently stores the data values in a buffer over a first time period); comparing the data value with a first tolerance range determined from data values stored in the first buffer over the first given time period (paragraph 0157 discloses wherein the impedance values are filtered based on a median value (compared with a tolerance range) during an initial period and the mean and standard deviation of a patient specific baseline is calculated from the filtered value); if the data value falls within the first tolerance range, providing the data value to a second buffer, the second buffer storing those data values provided from the first buffer over a second given time period longer than the first given time period figure 7 and paragraph 0158-0159 discloses wherein the impedance parameter is monitored for an additional time period and wherein the impedance index or value is based on the initial and additional time period such that the second time period (the initial plus the additional) is longer than the first time period and paragraphs 0057, 0059 discloses wherein the device is in communication with a remote center or server 106 with data analysis and storage means (second buffer) for processing and analyzing the trend data and paragraph 0133 further discloses wherein the method steps can be performed by the measurement device and the remote server such that the remote center or server of the system necessarily or inherently stores the data values in a second buffer over a second time period); providing an indication of the body composition parameter to the user based on an average of the data values stored in the second buffer, wherein the measurement circuit provides the data value (paragraphs 0152, 0157, and 0159 disclose wherein the impedance parameter is computed based on the mean/average and/or standard deviation of the impedance readings or data).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate providing the data value to a first buffer, the first buffer storing data values received over a first given time period; comparing the data value with a first tolerance range determined from data values stored in the first buffer over the first given time period; if the data value falls within the first tolerance range, providing the data value to a second buffer, the second buffer storing those data values provided from the first buffer over a second given time period longer than the first given time period; providing an indication of the body composition parameter to the user based on an average of the data values stored in the second buffer, wherein the measurement circuit provides 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./            Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791